July 29, 2011 Securities and Exchange Commission treet NE Washington, DC 20549 Re:SBL Fund (the “Fund”) File Nos.:811-002753 and 2-59353 Dear Sir or Madam: On behalf of the Fund, transmitted for filing pursuant to Rule 497(e) under the Securities Act of 1933 are exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information inthe supplement for the Fund as filed on July 14, 2011 (Accession No. 0000891804-11-002982), which is incorporated by reference into this filing. Please contact me at 785-438-3226 if you have any questions or comments regarding this filing. Sincerely, AMY J. LEE Amy J. Lee Secretary SBL Fund Enclosure
